NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-1265-17T2

KIMBERLY M. BOROZAN,

          Plaintiff-Respondent,

v.

MICHAEL J. BOROZAN,

     Defendant-Appellant.
______________________________

                    Argued November 15, 2018 – Decided March 21, 2019

                    Before Judges O'Connor and DeAlmeida.

                    On appeal from Superior Court of New Jersey,
                    Chancery Division, Family Part, Morris County,
                    Docket No. FM-14-1222-15.

                    Daniel B. Tune argued the cause for appellant (Martin
                    & Tune, LLC, attorneys; Daniel B. Tune, of counsel
                    and on the brief).

                    Respondent has not filed a brief.

PER CURIAM
      Appellant having advised the court that he has withdrawn his appeal in

this matter, the appeal is hereby dismissed with prejudice and without costs.




                                                                         A-1265-17T2
                                       2